People v Partin (2015 NY Slip Op 02917)





People v Partin


2015 NY Slip Op 02917


Decided on April 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 7, 2015

Friedman, J.P., Acosta, Moskowitz, Richter, Kapnick, JJ.


14737 5487/11

[*1] The People of the State of New York, Respondent,
vRussell Partin, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Joanne Legano Ross of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered September 26, 2012, convicting defendant, upon his plea of guilty, of burglary in the first degree, and sentencing him to a term of six years, unanimously affirmed.
Defendant did not preserve his challenge to his plea allocution, and we find that this claim does not come within the narrow exception to the preservation requirement (see People v Peque, 22 NY3d 168, 182 [2013]; see also People v Toxey, 86 NY2d 725 [1995]). We decline to review the claim in the interest of justice. As an alternate holding, we find that the plea was knowing, intelligent and voluntary, and that the plea allocution, when viewed as a whole and in the context of the factual allegations against defendant, did not cast doubt on defendant's guilt of burglary.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 7, 2015
CLERK